AMERICAN INDEPENDENCE FUNDS TRUST (the “Trust”) SUPPLEMENT DATED APRIL 10, 2013 TO THE STATEMENT OF ADDITIONAL INFORMATION DATED APRIL 1, 2013 STOCK FUND (TICKER SYMBOL: ISFRX) INTERNATIONAL ALPHA STRATEGIES FUND (TICKER SYMBOL: IAFRX) U.S. INFLATION-INDEXED FUND (TICKER SYMBOLS: FRIHX, AIIPX) This supplement to the Statement of Additional Information (“SAI”) dated April 1, 2013, for the American Independence Funds Trust, updates certain information in the SAI for the Stock Fund, International Alpha Strategies Fund and U.S. Inflation-Indexed Fund (the “Funds”), each a series of the Trust. Please be advised that the Class R shares for the Stock Fund, International Alpha Strategies Fund and U.S. Inflation-Indexed Fund are currently not available for sale. Premier Class shares for the U.S. Inflation-Indexed Fund have commenced operations. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE AMERICAN INDEPENDENCE FUNDS TRUST , SUITE 534 NEW YORK, NY 10169 GENERAL AND ACCOUNT INFORMATION: (866) 410-2006 AMERICAN INDEPENDENCE FINANCIAL SERVICES, LLC - INVESTMENT ADVISER (“AMERICAN INDEPENDENCE” OR THE “ADVISER”) Matrix Capital Group, Inc. (“MATRIX” OR THE “DISTRIBUTOR”) STATEMENT OF ADDITIONAL INFORMATION This Statement of Additional Information (the “SAI”) describes certain classes for three funds of the American Independence Funds Trust (collectively, the “Funds”), all of which are managed by American Independence. The Funds and classes are: Class R Premier Class (Ticker/CUSIP) (Ticker/CUSIP) American Independence Stock Fund ISFRX N/A 026762310 N/A American Independence International Alpha Strategies Fund IAFRX N/A 026762294 N/A American Independence U.S. Inflation-Indexed Fund FRIHX AIIPX 026762286 026762278 This SAI is meant to be read in conjunction with the prospectus for the American Independence Funds dated April 1, 2013 (the “Prospectus”), for Class R and Premier Class (with respect to the U.S. Inflation-Indexed Fund only) Shares of the Funds listed above. This SAI is incorporated by reference in its entirety into the Prospectus. This SAI incorporates by reference the financial statements and financial highlights for the year ended October 31, 2012 included in the American Independence Funds’ annual report dated October 31, 2012. Because this SAI is not itself a prospectus, no investment in shares of any American Independence Fund should be made solely upon the information contained in this SAI. Information regarding the other class of Shares (Institutional Class, Class A and Class C shares) can be found in a separate Prospectus and SAI, each dated March 1, 2013. April 1, 2013 Copies of the Prospectus and annual report may be obtained without charge by calling 1-866-410-2006 or by writing American Independence Funds Trust 230 Park Avenue, Suite 534, New York, New York 10169. Capitalized terms that are used in this SAI but not defined have the same meanings as in the Prospectus. SHARES OF THE FUNDS ARE NOT BANK DEPOSITS AND SUCH SHARES ARE NOT FEDERALLY INSURED OR GUARANTEED BY THE U.S. GOVERNMENT, THE FEDERAL DEPOSIT INSURANCE CORPORATION, THE FEDERAL RESERVE BOARD OR ANY OTHER GOVERNMENTAL AGENCY. INVESTMENT IN THE FUNDS INVOLVES INVESTMENT RISKS, INCLUDING POSSIBLE LOSS OF PRINCIPAL. YOU COULD ALSO LOSE MONEY BY INVESTING IN ONE OF THE FUNDS. IN ADDITION, THE DIVIDENDS PAID BY A FUND WILL GO UP AND DOWN. TABLE OF CONTENTS HISTORY OF THE TRUST 3 THE INVESTMENT POLICIES, PRACTICES AND RELATED RISKS OF THE FUNDS. 3 INVESTMENT LIMITATIONS. 24 PORFOLIO TURNOVER 26 MANAGEMENT OF THE FUNDS. 27 Trustees and Officers. 27 Codes of Ethics. 34 Proxy Voting Policy and Procedures. 34 INVESTMENT ADVISORY AND OTHER SERVICES. 35 Investment Adviser. 35 Sub-Advisers. 37 Administration Services. 38 Custodian, Transfer Agent and Dividend Disbursing Agent 38 Expenses. 38 Independent Registered Public Accounting Firm and Counsel 39 PORTFOLIO MANAGER INFORMATION 39 SHARES OF BENEFICIAL INTEREST 42 BROKERAGE ALLOCATION AND PORTFOLIO TURNOVER 45 DISTRIBUTION AND RELATED SERVICES PLANS. 47 Shareholder Services Plan. 47 Distribution Plan. 47 CALCULATION OF NET ASSET VALUE (NAV) 51 ADDITIONAL INFORMATION CONCERNING TAXES. 51 Qualification as a Regulated Investment Company. 52 Excise Tax on Regulated Investment Companies. 54 Distributions of the Funds. 54 Sale of Shares. 56 Medicare Tax. 57 Other Tax Information. 57 ANTI-MONEY LAUNDERING PROGRAM 58 VOTING RIGHTS. 59 PERFORMANCE INFORMATION 60 DISCLOSURE OF PORTFOLIO HOLDINGS INFORMATION 61 FINANCIAL STATEMENTS. 62 MISCELLANEOUS. 62 APPENDIX A FUTURES AND OPTIONS. 63 APPENDIX B – PROXY VOTING POLICY AND PROCEDURES. 72 NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR TO MAKE ANY REPRESENTATIONS NOT CONTAINED IN THE PROSPECTUS, OR IN THIS STATEMENT OF ADDITIONAL INFORMATION INCORPORATED HEREIN BY REFERENCE, IN CONNECTION WITH THE OFFERING MADE BY THE PROSPECTUS AND, IF GIVEN OR MADE, SUCH INFORMATION OR PRESENTATIONS MUST NOT BE RELIED UPON AS HAVING BEEN AUTHORIZED BY AMERICAN INDEPENDENCE FUNDS. THIS STATEMENT OF ADDITIONAL INFORMATION DOES NOT CONSTITUTE AN OFFERING BY AMERICAN INDEPENDENCE FUNDS IN ANY JURISDICTION IN WHICH SUCH AN OFFERING MAY NOT LAWFULLY BE MADE. HISTORY OF THE TRUST American Independence Funds Trust (the “Trust”) is a Delaware business statutory trust that commenced operations on October 7, 2004, as an open-end, management investment company. The Trust currently consists of 10 series, or mutual funds.
